Citation Nr: 0331613	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1968 to August 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The 
veteran failed to report for a Travel Board hearing scheduled 
at the RO on June 6, 2003.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  The RO has not provided the veteran 
sufficient notice of the VCAA.  The Board may not proceed 
with appellate review without correcting this procedural 
deficiency.  Under DAV, supra, the Board may not provide the 
notice on its own.  

Review of the record includes a Decision Review Officer 
conference report dated in July 2002 which indicates that the 
veteran had informed VA that he was drawing disability from 
the Social Security Administration (SSA).  The RO has not 
obtained the medical records which were utilized in the 
adjudication of the veteran's SSA claim.  Those records may 
contain information pertinent to the veteran's claim, and VA 
is obliged to obtain them.

In the course of his December 2002 VA diabetes mellitus 
examination, the veteran informed the examiner that he was 
referred to a nephrologist and saw a Dr. Ziniga in South 
Charleston in October [2002].  It does not appear that an 
attempt was undertaken to obtain medical records from this 
private physician.  Such records may also contain information 
critical to the matter at hand.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should issue the veteran specific notice 
of the applicable provisions of the VCAA.  He 
should be advised what evidence he needs to 
establish the claim he is pursuing, what the record 
now shows, and of his and VA's respective 
responsibilities in obtaining any further evidence.  
If outstanding evidence is identified (such as VA 
and/or private medical records), the RO should take 
appropriate steps to obtain such evidence or to 
assist the veteran in obtaining such evidence.  He 
should also be advised that, notwithstanding any 
previous instructions, a year is afforded for 
response to VCAA notice.

2.  The RO should obtain copies of the medical 
records considered by SSA in its adjudication of 
the veteran's claim for disability benefits.  

3.  The RO should associate with the claims folder 
all medical records of treatment afforded the 
veteran at the VA Medical Center in Huntington, 
West Virginia since October 2002.  

4.  The RO should obtain from Dr. Ziniga all 
records of treatment afforded the veteran, 
including those from October 2002.  If the records 
cannot be obtained, the attempts to obtain them 
should be documented for the record.  

5.  If any of the records obtained pursuant to the 
requests above show progression in the severity of 
the veteran's service-connected diabetes mellitus 
since his December 2002 VA examination, the RO 
should arrange for an appropriate examination to 
ascertain the current severity of the diabetes.  
The claims folder must be made available to and 
reviewed by the examiner.  After reviewing the 
file, examining the veteran and arranging for any 
indicated tests and/or studies, the examiner should 
report on the current status of the veteran's 
diabetes mellitus in detail, commenting on the 
daily insulin dosage; whether the diabetes requires 
regulation of activities and, if so, in what 
respect; whether the veteran has experienced 
progressive loss of weight and strength due to 
diabetes and, if so, to what extent; and whether he 
has any complications of diabetes other than 
peripheral neuropathy and, if so, what they are.  
Any specialty examination(s) indicated (for 
pathology separately ratable) should also be 
conducted.  

6.  The RO should then review the entire record and 
re-adjudicate the claim.  If it remains denied, the 
RO should issue an appropriate supplemental 
statement of the case, and give the veteran the 
requisite period of time to respond.  The case 
should then be returned to the Board, if in order, 
for further review.  

The purposes of this remand are to assist the appellant in 
the development of his claim, and to satisfy the mandates of 
the VCAA and the Court and Federal Circuit in the decisions 
cited above.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


